DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 

Response to Amendments
The amendments filed 03/08/2022 have been entered. Claims 1-20 remain pending in the application. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 8, 13, and 17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 01/19/2022 has been withdrawn. However, upon further consideration, new ground(s) of rejection have been raised (see below). 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 03/08/2022 have been fully considered but they are not persuasive. 
The applicant argues that at least prior art of record Haghighi does not teach at least the amended claim language of at least representative Claim 1. 
However, at least representative claim 1 contains claim language that has not been previously presented. Additionally, due, at least in part, to the amended claim language, new ground(s) of rejection under 103 are presented. The examiner refers to the 103 rejection below. 

Examiner’s Remarks
In order to gain an understanding of the invention as a whole the examiner presents factual findings that a person of ordinary skill in the art would realize. These findings help to establish an understanding of the claimed subject matter and also serve to establish, at least in part, the Broadest Reasonable Interpretation of the claim language. 
At least representative Claim 1 uses the following terms:
1. Emission distribution. Within the as-filed specification, it appears that paragraph [0062] best describes what the applicant intends the term “emission distribution” to encompass. Paragraph [0062] recites, at least in part: 
Paragraph in a POMDP model based on, e.g., iHMM, can be estimated given time-series data. The time-series data can include reward data (R= r1: T), observation data (Y = y1: T)…The plurality of parameters can include…an emission distribution…defined as p(y|s,a)… 

The examiner notes the applicant’s description of “emission distribution”. Specifically, it appears that the emission distribution is based, at least in part, on y which, from [0062] is a specific observation in the group of observation data Y. Therefore, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to terms including “observation probability”, “observation distribution”, etc. 

Claim contingency: 
	At least Claim 1 contains contingent limitations. For example, at least Claim 1 recites: 
“if a merge condition is satisfied, outputting the state partitioning candidate as a merge result…” 
MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
As can be seen, the above noted limitation(s) are indeed contingent and thus the Broadest Reasonable Interpretation (BRI) does NOT require the conditions being met (e.g. outputting the state partitioning candidate as a merge result). 

However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 1, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 

	Claim Objections
Claims 1 and 20 objected to because of the following informalities:  
Claims 1 and 20 recite: 
“performing, by at least one processor device, a machine learning task based on a POMDP model…” 
While it is clear that POMDP is an acronym for partially observable Markov decision process, the full meaning should be spelled out for at least the first instance.
That is, at least representative claim 1 should instead recite:
“…performing, by at least one processor device, a machine learning task based on a partially observable Markov decision process (POMDP) model…”  
 Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 14 (claim 4 used as representative): 
	The examiner notes the language of claim 4 which recites: 
“reducing the computation costs for selecting the actions to take based on a policy”.
The functionality encompassed by Claim 4 is unclear and therefore indefinite.
	To clarify, it appears that the purpose of Claim 1 (which claim 4 is dependent upon) is to reduce the amount of states within a POMDP model. It does so by merging redundant states and/or if a merge condition is satisfied. As understood from the specification, this reduction of states by merging is what results in a reduced computational cost. Indeed, Claim 1 even recites that the initial plurality of states are “…associated with a stochastic policy task…”
Therefore, when claim 4 recites “reducing the computation costs…based on a policy” it is unclear what the difference in scope is between Claim 4 and Claim 1. 
Because the examiner cannot determine the metes and bounds of Claims 4 and 14 (which depends on claim 11 and recites similar language to that of Claim 4), the claim is indefinite and a rejection under 112(b) is appropriate. 

Claim 11:
Claim 11 recites, at least in part:
“perform, by at least one processor device, a machine learning task…” 
Claim 11 is a system which, in the second limitation recites: “at least one processor device…” 
Therefore, when the last limitation recites: “…by at least one processor device…” it is unclear if this processor device is the same as or different from the at least one processor device as claimed in the second limitation. That is, it appears “…by at least one processor device…” lacks antecedent basis. 
A suggestion is made to the applicant to delete the phrase “…by at least one processor device…” in at least the last limitation of Claim 11. 
For clarity of record the examiner notes that claims 12-19 are rejected at least because they depend on a rejected claim (i.e. Claim 11). 


Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4-7, 9, 11, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givan, Robert et al. (“Equivalence notions and model minimization in Markov decision processes”, NPL 2003, hereinafter “Givan”) 

With respect to Claim 1, Givan teaches a computer-implemented method for reducing computational costs to perform machine learning tasks, the method comprising: obtaining a plurality of states associated with a stochastic policy task (Givan Abstract “Many stochastic planning problems can be represented using Markov Decision Processes (MDPs)…” Pg. 5 Section 2.1.2 “A Markov decision process (MDP) M is a quadruple…in which Q is a finite state space…A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state…”)
Grouping the plurality of states into a set of groups…( Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…”
For clarity of record, the examiner notes that a “block” teaches the claimed “group”. Therefore, a set of sets {B1, B2,…,Bk} teaches “grouping the plurality of states into a set of groups…”).
Partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups (Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”  
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…” 
For clarity of record, the examiner notes that repeatedly splitting the state space into smaller and smaller blocks and defining that new partition with a “sub-block” teaches “partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups”.)
Determining whether the [transition probability] of parameters of the states in each subgroup are the same for all actions (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”). 
If a merge condition is satisfied outputting the state partitioning candidate as a merge result (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”
The examiner notes that the affirmative grouping together of blocks that have the same block transition probability (e.g. merge condition) and outputting those merged blocks teaches “if a merge condition is satisfied outputting the state partitioning candidate as a merge result”.)

Performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet)…” The examiner notes that completing the reinforcement learning “Coffee domain” using the reduced model teaches “performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions”.).

Givan, however, does not appear to anticipate:
…based on an emission distribution and a reward distribution 
…emission distribution…
…based on a POMDP model…
Givan, however, renders obvious …based on an emission distribution and a reward distribution (Givan Pg. 35 Section 5.4 provides a suggestion and recites “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…”
The examiner notes generating or otherwise using an initial partition that distinguishes on the basis of “…both reward and observation model…” renders obvious “..based on an emission distribution and a reward distribution…”
Additionally, Givan Pg. 10 “We now generalize this notion, for the stochastic case, to an equivalence notion between states in MDPs. The distribution over reward sequences associated with a given MDP assigns to each sequence of actions a1,…,ak and starting state q a probability distribution over length k sequence of real values r1,…,rk. This distribution gives the probability of obtain the sequence of rewards r1,…,rk when starting from state q and performing action sequence a1,…,ak.”
The examiner notes that Givan, as cited above, suggests that in the domain of POMDP (Partially Observable Markov Decision Processes) that the partitioning and model-minimization described in Givan, which, at least in part, relates to Markov Decision Processes (MDPs) can be achieved by using both the reward and observation model. 
The examiner submits, based on this explicit suggestion in Givan, that a person of ordinary skill in the art would infer that performing at least the initial partition using the reward and observation model in the POMDP domain would result in a predictable result, namely, “grouping the plurality of states into a set of groups based on an emission distribution and a reward distribution”. Thus, Givan renders obvious the claim language.).
…emission distribution… (Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” The examiner notes that Givan’s suggestion of “using an initial partition that distinguishes on the basis of both reward and observation model…” renders obvious the use of “emission distribution”. As further clarity, the examiner notes the Claim Interpretation section above and specifically notes that, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to, terms including “observation probability”, “observation distribution”, etc.).
…based on a POMDP model…(Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the model minimization techniques as taught by Givan to improve the functionality of POMDP models as suggested by Givan because applying the model minimization techniques described by Givan to POMDP models is simply applying a known technique (MDP model minimization) to a known device ready for improvement (e.g. POMDPs) to yield predictable results. 
MPEP 2143(I)(D) provides at least three (3) requirements in order for the examiner to make such an obviousness determination. 
1. a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. 
In Givan, the authors describe how, using their technique, an MDP (Markov Decision Process) model can be minimized.  
Here, the “base” device is Givan’s MDP; and the claimed invention appears to be drawn towards a partially observable MDP (i.e. POMDP). The claimed invention’s use of partially observable MDP (POMDP) is the “improvement” in the context of this obviousness rationale. More simply, the claimed invention’s POMDP is, and merely for sake of this obviousness rationale, an “improvement” over Givan’s MDP. 
Because the examiner has identified a “base” device (Givan’s MDP) upon which the claimed invention can be seen as an “improvement” (e.g. POMDP), requirement (1) has been fulfilled. 
2. a finding that the prior art contained a known technique that is applicable to the base device (method, or product). 
The examiner submits that the model minimization technique described throughout Givan, which is applied in detail to MDP’s, is the “known technique” that is applicable to the base device (e.g. Givan’s MDP). 
Because the examiner has identified and found a known technique (i.e. model minimization) which is applicable to the base device (i.e. MDP), requirement (2) has been fulfilled. 
3. a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
As cited above, Givan Pg. 197 Section 5.4 directly addresses “Partially Observable MDPs” and recites: 
“The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” 
Here, Givan suggests that an improved system (e.g. POMDPs as the claimed invention appears to be drawn towards) can be further improved upon by applying the model minimization techniques described throughout Givan to a POMDP on the basis of using an initial partition that distinguishes on the basis of both reward and observation (e.g. emission) model.
That is, given a POMDP model (e.g. claimed invention) and making the initial partition “…on the basis of both reward and observation [i.e. emission] model…”, as suggested by Givan, would yield of the predictable result of model minimization for a POMDP model. 
As evidenced above (see Givan citation at least Pg. 197), the examiner has made a finding that a person of ordinary skill in the art would have recognized that applying the known technique (e.g. model minimization) would have yielded predicable results and resulted in an improved system (e.g. a reduced state POMDP). Therefore, based on at least the evidence above, requirement (3) has been fulfilled. 
As additional evidence that Givan renders obvious the claim language the examiner points to Givan Pg. 166 which recites, at least in part: “Third, we show that state aggregation (in factored form), using automatically detected stochastic bisimilarity, results in a (possibly) reduced model, and we prove that solutions to this reduced model (which can be found with traditional methods) apply when lifted to the original model.” 
Therefore, in conclusion, because each of the three requirements to make an obviousness rationale have be fulfilled a prima facie case of obviousness has been established and therefore at least prior art of Givan renders obvious the claimed invention. 
	With respect to Claim 4, Givan teaches reducing the computation costs for selecting the actions to take based on a policy (Givan Abstract “Our generalization of bisimulation to stochastic processes yields a non-trivial notion of state equivalence that guarantees the optimal policy for the reduced model induces a corresponding optimal policy for the original model…” Givan Pg. 167 Section 2.1.2 “A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state.” The examiner notes that finding the optimal policy for a reduced model wherein the policy gives the action to select for each possible state teaches “reducing the computation costs for selecting the actions to take based on a policy”.).

	With respect to Claim 5, Givan teaches wherein the machine learning task is performed by an artificial intelligence agent (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet) …”
	The examiner notes that the machine learning task of retrieving a coffee which is performed by a robot teaches “wherein the machine learning task is performed by an artificial intelligence agent”.).
	With respect to Claim 6, Givan teaches enumerating, by the at least one processor device, the set of partitions based on a number of the subgroups (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated” based on the subgroups. For example, partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                     is “enumerated” with the sub-notation “x1”.)  
	With respect to Claim 7, Givan teaches wherein the set of partitions are enumerated in ascending order (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated”. Next, note each partition’s label is increased each time a new partition is obtained. That is,                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    2
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    3
                                
                                
                                    a
                                
                            
                        
                     shows ascending order. That is, the “X”’s ascend according to the number of partitions and thus teaches “…wherein the set of partitions are enumerated in ascending order…”). 
	With respect to Clam 9, Givan teaches the machine learning task involves autonomous robotic navigation (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet) …”)

With respect to Claim 11, Givan teaches a system for reducing computational costs for machine learning tasks using partially observable Markov decision processes (POMDP) models, the system comprising: a memory device for storing program instructions; and at least one processor device operatively couple to the memory device and configured to execute program code stored on the memory device to: obtain a plurality of states associated with a stochastic policy task (Givan Abstract “Many stochastic planning problems can be represented using Markov Decision Processes (MDPs)…” Pg. 5 Section 2.1.2 “A Markov decision process (MDP) M is a quadruple…in which Q is a finite state space…A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state…”)
Group the plurality of states into a set of groups…( Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…”
For clarity of record, the examiner notes that a “block” teaches the claimed “group”. Therefore, a set of sets {B1, B2,…,Bk} teaches “grouping the plurality of states into a set of groups…”).
Partition each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups (Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”  
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…” 
For clarity of record, the examiner notes that repeatedly splitting the state space into smaller and smaller blocks and defining that new partition with a “sub-block” teaches “partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups”.)
Determine whether the [transition probability] of parameters of the states in each subgroup are the same for all actions (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”). 
If a merge condition is satisfied outputting the state partitioning candidate as a merge result (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”
The examiner notes that the affirmative grouping together of blocks that have the same block transition probability (e.g. merge condition) and outputting those merged blocks teaches “if a merge condition is satisfied outputting the state partitioning candidate as a merge result”.)
Perform, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet)…” The examiner notes that completing the reinforcement learning “Coffee domain” using the reduced model teaches “performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions”.).

Givan, however, does not appear to anticipate:
…based on an emission distribution and a reward distribution 
…emission distribution…
…based on a POMDP model…
Givan, however, renders obvious …based on an emission distribution and a reward distribution (Givan Pg. 35 Section 5.4 provides a suggestion and recites “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…”
The examiner notes generating or otherwise using an initial partition that distinguishes on the basis of “…both reward and observation model…” renders obvious “..based on an emission distribution and a reward distribution…”
Additionally, Givan Pg. 10 “We now generalize this notion, for the stochastic case, to an equivalence notion between states in MDPs. The distribution over reward sequences associated with a given MDP assigns to each sequence of actions a1,…,ak and starting state q a probability distribution over length k sequence of real values r1,…,rk. This distribution gives the probability of obtain the sequence of rewards r1,…,rk when starting from state q and performing action sequence a1,…,ak.”
The examiner notes that Givan, as cited above, suggests that in the domain of POMDP (Partially Observable Markov Decision Processes) that the partitioning and model-minimization described in Givan, which, at least in part, relates to Markov Decision Processes (MDPs) can be achieved by using both the reward and observation model. 
The examiner submits, based on this explicit suggestion in Givan, that a person of ordinary skill in the art would infer that performing at least the initial partition using the reward and observation model in the POMDP domain would result in a predictable result, namely, “grouping the plurality of states into a set of groups based on an emission distribution and a reward distribution”. Thus, Givan renders obvious the claim language.).
…emission distribution… (Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” The examiner notes that Givan’s suggestion of “using an initial partition that distinguishes on the basis of both reward and observation model…” renders obvious the use of “emission distribution”. As further clarity, the examiner notes the Claim Interpretation section above and specifically notes that, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to, terms including “observation probability”, “observation distribution”, etc.).
…based on a POMDP model…(Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the model minimization techniques as taught by Givan to improve the functionality of POMDP models as suggested by Givan because applying the model minimization techniques described by Givan to POMDP models is simply applying a known technique (MDP model minimization) to a known device ready for improvement (e.g. POMDPs) to yield predictable results. 
MPEP 2143(I)(D) provides at least three (3) requirements in order for the examiner to make such an obviousness determination. 
1. a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. 
In Givan, the authors describe how, using their technique, an MDP (Markov Decision Process) model can be minimized.  
Here, the “base” device is Givan’s MDP; and the claimed invention appears to be drawn towards a partially observable MDP (i.e. POMDP). The claimed invention’s use of partially observable MDP (POMDP) is the “improvement” in the context of this obviousness rationale. More simply, the claimed invention’s POMDP is, and merely for sake of this obviousness rationale, an “improvement” over Givan’s MDP. 
Because the examiner has identified a “base” device (Givan’s MDP) upon which the claimed invention can be seen as an “improvement” (e.g. POMDP), requirement (1) has been fulfilled. 
2. a finding that the prior art contained a known technique that is applicable to the base device (method, or product). 
The examiner submits that the model minimization technique described throughout Givan, which is applied in detail to MDP’s, is the “known technique” that is applicable to the base device (e.g. Givan’s MDP). 
Because the examiner has identified and found a known technique (i.e. model minimization) which is applicable to the base device (i.e. MDP), requirement (2) has been fulfilled. 
3. a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
As cited above, Givan Pg. 197 Section 5.4 directly addresses “Partially Observable MDPs” and recites: 
“The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” 
Here, Givan suggests that an improved system (e.g. POMDPs as the claimed invention appears to be drawn towards) can be further improved upon by applying the model minimization techniques described throughout Givan to a POMDP on the basis of using an initial partition that distinguishes on the basis of both reward and observation (e.g. emission) model.
That is, given a POMDP model (e.g. claimed invention) and making the initial partition “…on the basis of both reward and observation [i.e. emission] model…”, as suggested by Givan, would yield of the predictable result of model minimization for a POMDP model. 
As evidenced above (see Givan citation at least Pg. 197), the examiner has made a finding that a person of ordinary skill in the art would have recognized that applying the known technique (e.g. model minimization) would have yielded predicable results and resulted in an improved system (e.g. a reduced state POMDP). Therefore, based on at least the evidence above, requirement (3) has been fulfilled. 
As additional evidence that Givan renders obvious the claim language the examiner points to Givan Pg. 166 which recites, at least in part: “Third, we show that state aggregation (in factored form), using automatically detected stochastic bisimilarity, results in a (possibly) reduced model, and we prove that solutions to this reduced model (which can be found with traditional methods) apply when lifted to the original model.” 
Therefore, in conclusion, because each of the three requirements to make an obviousness rationale have be fulfilled a prima facie case of obviousness has been established and therefore at least prior art of Givan renders obvious the claimed invention. 
	With respect to Claim 14, Givan teaches the computational costs for selecting the actions to take based on a policy are reduced (Givan Abstract “Our generalization of bisimulation to stochastic processes yields a non-trivial notion of state equivalence that guarantees the optimal policy for the reduced model induces a corresponding optimal policy for the original model…” Givan Pg. 167 Section 2.1.2 “A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state.” The examiner notes that finding the optimal policy for a reduced model wherein the policy gives the action to select for each possible state teaches “reducing the computation costs for selecting the actions to take based on a policy”.).
	With respect to Claim 15, Givan teaches wherein the set of partitions are enumerated based on a number of the subgroups (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated” based on the subgroups. For example, partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                     is “enumerated” with the sub-notation “x1”.)  
	With respect to Claim 16, Givan teaches wherein the set of partitions are enumerated in ascending order (Givan Pg. 183 c.f. Figure 6. Note that each partition is “enumerated”. Next, note each partition’s label is increased each time a new partition is obtained. That is,                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    2
                                
                                
                                    a
                                
                            
                        
                    ,                         
                            
                                
                                    P
                                
                                
                                    X
                                    3
                                
                                
                                    a
                                
                            
                        
                     shows ascending order. That is, the “X”’s ascend according to the number of partitions and thus teaches “…wherein the set of partitions are enumerated in ascending order…”). 
	With respect to Clam 18, Givan teaches the machine learning task involves autonomous robotic navigation (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet) …”)
With respect to Claim 20, Givan teaches a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to perform a method for reducing computational costs to perform machine learning tasks, the method performed by the computer comprising: obtaining a plurality of states associated with a stochastic policy task (Givan Abstract “Many stochastic planning problems can be represented using Markov Decision Processes (MDPs)…” Pg. 5 Section 2.1.2 “A Markov decision process (MDP) M is a quadruple…in which Q is a finite state space…A policy π for an MDP is a mapping from the state space to the action space…giving the action to select for each possible state…”)
Grouping the plurality of states into a set of groups…( Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…”
For clarity of record, the examiner notes that a “block” teaches the claimed “group”. Therefore, a set of sets {B1, B2,…,Bk} teaches “grouping the plurality of states into a set of groups…”).
Partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups (Givan Pg. 6 Section 2.2 “A partition P of a set S = {s0, s1, …, sn} is a set of sets {B1, B2,…, Bm} such that such Bi is a subset of S, the Bi are disjoint from one another, and the union of all the Bi equals S. We call member of a partition a block…We now extend of the key notions associated with [Finite State Machines] FSM and MDP states to blocks of states. Given an MDP…a state                         
                            i
                             
                            ∈
                            Q
                        
                    , a set of states                         
                            B
                             
                            ⊂
                            Q
                        
                     and an action                         
                            a
                             
                            ∈
                            A
                        
                    , the block transition probability from I to B under a…”  
Additionally, Givan Pg. 16 Section 4.3 “We now describe a method for computing stochastic bisimilarity by repeatedly splitting the state space into smaller and smaller blocks…We start by introducing a desired property from partition blocks that can be checked locally (between two blocks) but that when present[ed] globally (between all pairs of blocks) ensures that a bisimulation has been found. We say that a block B is stable with respect to block C if and only if every state p in B has the same probability T(p, a, C) of being carried into block C for every action a and the block reward R(B) is well defined…Let P be a partition of Q, B a block in P, and C a set of states                         
                            C
                            ⊂
                            Q
                        
                    . We define a new partition denoted SPLIT(B,C, P) by replacing B with the uniquely determined sub-blocks {B1,…,Bk} such that each Bi is a maximal sub-block of B that is stable with respect to C. Since Bi is stable with respect to C, for any action a and for states p and q from the same block Bi we have that T(p, a, c) = T(q, a, C) and R(p) = R(q)…” 
For clarity of record, the examiner notes that repeatedly splitting the state space into smaller and smaller blocks and defining that new partition with a “sub-block” teaches “partitioning each group of the set of groups to generate a set of partitions within each group to define a state partitioning candidate such that states in each partition are merged into subgroups”.)
Determining whether the [transition probability] of parameters of the states in each subgroup are the same for all actions (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”). 
If a merge condition is satisfied outputting the state partitioning candidate as a merge result (Givan Pg. 21 c.f. Figure 6 note specifically that X1 and X2, for example, are part of partition                         
                            
                                
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . Givan Pg. 21 “We denote the labeled partition for fluent Xi under action a as                        
                            
                                
                                     
                                    P
                                
                                
                                    X
                                    1
                                
                                
                                    a
                                
                            
                        
                    . For example, the decision tree for X1 shown in Fig. 6 gives us                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                            =
                            {
                            B
                            1
                            ,
                             
                            B
                            2
                            ,
                             
                            B
                            3
                            }
                        
                    …The probability distribution for X 1 under action a from the blocks of                         
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     is given by [the equation shown]. Note that we can group all leaves of the decision tree for a given fluent that share the same probability distribution label into a single block in the partition for the fluent. For example, if the probability distribution for X1 and the leaf for both block B1 and B2 in                          
                            
                                
                                    P
                                
                                
                                    x
                                    1
                                
                                
                                    a
                                
                            
                        
                     were 0.7, then we would group all the states in block B1 and B2 into a block B’.” Givan Pg. 186 “To compute the optimal split, we group together those blocks in                         
                            
                                
                                    ⋂
                                    
                                        a
                                         
                                        ∈
                                        A
                                    
                                
                                
                                    B
                                    l
                                    o
                                    c
                                    k
                                    -
                                    S
                                    p
                                    l
                                    i
                                    t
                                    (
                                    B
                                    ,
                                    C
                                    ,
                                    a
                                    )
                                
                            
                        
                     that have the same block transition probability…”
The examiner notes that the affirmative grouping together of blocks that have the same block transition probability (e.g. merge condition) and outputting those merged blocks teaches “if a merge condition is satisfied outputting the state partitioning candidate as a merge result”.)

Performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions (Givan Pg. 201 Section 7 “The Coffee domain has six state fluents (has-user-coffee, has-robot-coffee, wet, raining, have-umbrella, and location) and four actions (move, give-coffee, buy-coffee, and get-umbrella). The move action has a 0.9 chance of moving the robot between the office and store locations, with an 0.9 chance of getting the robot wet if it is raining, unless the robot has the umbrella…There is a large reward if the user has coffee and a small one if the robot is not wet…The Coffee domain shows a substantial savings, with the reduced MDP being about a third the size of the original…The difference in the Coffee domain results from model-reduction refusing to aggregate states when they differ in the dynamics of any action [emphasis in original], even a non-optimal action. In this case, when the user has coffee and the robot is dry, the robot need only avoid going outside to stay dry, so that no other state variables affect the value (just has-user-coffee and wet)…” The examiner notes that completing the reinforcement learning “Coffee domain” using the reduced model teaches “performing, by at least one processor device, a machine learning task…with the merged result represented by the state partitioning candidate thus resulting in a reduced number of overall states as redundant states of the plurality of states are merged within the set of partitions”.).

Givan, however, does not appear to anticipate:
…based on an emission distribution and a reward distribution 
…emission distribution…
…based on a POMDP model…
Givan, however, renders obvious …based on an emission distribution and a reward distribution (Givan Pg. 35 Section 5.4 provides a suggestion and recites “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…”
The examiner notes generating or otherwise using an initial partition that distinguishes on the basis of “…both reward and observation model…” renders obvious “..based on an emission distribution and a reward distribution…”
Additionally, Givan Pg. 10 “We now generalize this notion, for the stochastic case, to an equivalence notion between states in MDPs. The distribution over reward sequences associated with a given MDP assigns to each sequence of actions a1,…,ak and starting state q a probability distribution over length k sequence of real values r1,…,rk. This distribution gives the probability of obtain the sequence of rewards r1,…,rk when starting from state q and performing action sequence a1,…,ak.”
The examiner notes that Givan, as cited above, suggests that in the domain of POMDP (Partially Observable Markov Decision Processes) that the partitioning and model-minimization described in Givan, which, at least in part, relates to Markov Decision Processes (MDPs) can be achieved by using both the reward and observation model. 
The examiner submits, based on this explicit suggestion in Givan, that a person of ordinary skill in the art would infer that performing at least the initial partition using the reward and observation model in the POMDP domain would result in a predictable result, namely, “grouping the plurality of states into a set of groups based on an emission distribution and a reward distribution”. Thus, Givan renders obvious the claim language.).
…emission distribution… (Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” The examiner notes that Givan’s suggestion of “using an initial partition that distinguishes on the basis of both reward and observation model…” renders obvious the use of “emission distribution”. As further clarity, the examiner notes the Claim Interpretation section above and specifically notes that, under BRI in light of the specification, the term “emission distribution” is interpreted as, but NOT limited to, terms including “observation probability”, “observation distribution”, etc.).
…based on a POMDP model…(Givan Pg. 197 Section 5.4 “The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the model minimization techniques as taught by Givan to improve the functionality of POMDP models as suggested by Givan because applying the model minimization techniques described by Givan to POMDP models is simply applying a known technique (MDP model minimization) to a known device ready for improvement (e.g. POMDPs) to yield predictable results. 
MPEP 2143(I)(D) provides at least three (3) requirements in order for the examiner to make such an obviousness determination. 
1. a finding that the prior art contained a “base” device (method, or product) upon which the claimed invention can be seen as an “improvement”. 
In Givan, the authors describe how, using their technique, an MDP (Markov Decision Process) model can be minimized.  
Here, the “base” device is Givan’s MDP; and the claimed invention appears to be drawn towards a partially observable MDP (i.e. POMDP). The claimed invention’s use of partially observable MDP (POMDP) is the “improvement” in the context of this obviousness rationale. More simply, the claimed invention’s POMDP is, and merely for sake of this obviousness rationale, an “improvement” over Givan’s MDP. 
Because the examiner has identified a “base” device (Givan’s MDP) upon which the claimed invention can be seen as an “improvement” (e.g. POMDP), requirement (1) has been fulfilled. 
2. a finding that the prior art contained a known technique that is applicable to the base device (method, or product). 
The examiner submits that the model minimization technique described throughout Givan, which is applied in detail to MDP’s, is the “known technique” that is applicable to the base device (e.g. Givan’s MDP). 
Because the examiner has identified and found a known technique (i.e. model minimization) which is applicable to the base device (i.e. MDP), requirement (2) has been fulfilled. 
3. a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
As cited above, Givan Pg. 197 Section 5.4 directly addresses “Partially Observable MDPs” and recites: 
“The simplest way of using model-reduction techniques to solve partially observable MDPs (POMDPs) is to apply the model-minimization algorithm to the underlying fully observable MDP using an initial partition that distinguishes on the basis of both reward and observation model. The reduced model can then be solved using a standard POMDP algorithm…We conjecture that the factored POMDP algorithm described in [4] can be analyzed using model reduction in a manner similar to the analysis of SVI presented above.” 
Here, Givan suggests that an improved system (e.g. POMDPs as the claimed invention appears to be drawn towards) can be further improved upon by applying the model minimization techniques described throughout Givan to a POMDP on the basis of using an initial partition that distinguishes on the basis of both reward and observation (e.g. emission) model.
That is, given a POMDP model (e.g. claimed invention) and making the initial partition “…on the basis of both reward and observation [i.e. emission] model…”, as suggested by Givan, would yield of the predictable result of model minimization for a POMDP model. 
As evidenced above (see Givan citation at least Pg. 197), the examiner has made a finding that a person of ordinary skill in the art would have recognized that applying the known technique (e.g. model minimization) would have yielded predicable results and resulted in an improved system (e.g. a reduced state POMDP). Therefore, based on at least the evidence above, requirement (3) has been fulfilled. 
As additional evidence that Givan renders obvious the claim language the examiner points to Givan Pg. 166 which recites, at least in part: “Third, we show that state aggregation (in factored form), using automatically detected stochastic bisimilarity, results in a (possibly) reduced model, and we prove that solutions to this reduced model (which can be found with traditional methods) apply when lifted to the original model.” 
Therefore, in conclusion, because each of the three requirements to make an obviousness rationale have be fulfilled a prima facie case of obviousness has been established and therefore at least prior art of Givan renders obvious the claimed invention. 

Claims 2, 8, 10, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givan, Robert et al. (“Equivalence notions and model minimization in Markov decision processes”, NPL 2003, hereinafter “Givan”) in view of McCallum (“Reinforcement Learning with Selective Perception and Hidden States”, NPL 1996). 
With respect to Claim 2, Givan renders obvious all of the limitations of claim 1. 
Givan, however, does not appear to explicitly disclose: 
Wherein the plurality of states are estimated

McCallum, however, teaches wherein the plurality of states are estimated (As an initial matter, the examiner notes, by definition, when a Markov Decision Process (MDP) is a partially observable Markov decision process (POMDP), as it appears the instant claims are drawn towards, the state are necessarily estimates. That is, at least one of the defining features of a POMDP is that because the process is only partially observable, the states cannot be “truly” calculated, rather they are estimated. Thus, the simply disclosure of a POMDP teaches “wherein the plurality of states are estimated.”
However, for purposes of compact prosecution, see McCallum Pg. 31 section entitled “Partially Observable Markov Decision Processes”. “For each state there is a vector observation probabilities…while in state sj. For each state-action pair there is a vector of transition probabilities; the notation Pr (sk| si, aj) signifies the probability that executing action aj from state si will result in state sk. The agent’s belief about the state of the world is maintained in a vector of its state occupation probabilities…To calculate the state occupation probabilities at time t+1 the agent uses Bayes’ rule…In a partially observable environment, immediate observations may not provide enough information for the agent to uniquely identify the current world state….” The examiner notes that calculating a state occupation probability or the observation probability, which signifies the probability of the agent being in a particular state if it takes a particular action teaches “wherein the plurality of states are estimated”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of states as taught by Givan modified with the estimation of the states as taught by McCallum because using state estimations would enable the system to uncover hidden states and perform selective perception, this in turn would allow POMDPs to be solved faster (McCallum Pg. 6). 
With respect to Claim 8, the combination of Givan and McCallum teaches generating, by the at least one processor device, a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states of the state partitioning candidate (McCallum Pg. 52-53. “Now the agent has all the information necessary to assign return values to specific transitions. The agent considers the value of return[t] at each time step and includes this value in the statistics for each transition in proportion to the transition occupation probability at the previous time step…trans.sum is the sum…[u]sing the count, sum, and sum of squares the agent can obtain upper and lower bounds of the return value confidence intervals for each transition.” The examiner notes that, under the BRI of Claim 8, summing the transition by using of “trans.sum” teaches “generating, by the at least one processor device, a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states of the state partitioning candidate”.).
With respect to Claim 10, the combination of Givan and McCallum teach the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces (McCallum Pg. 53 section 4.5 “UDM [utile distinction memories] has been demonstrated working in a maze task where perception is defined by immediately adjacent barriers…The agent [e.g. robot] moves about a discrete grid by executing the actions for moving north, east, south, and west. Whever the agent attempts to move into a grid occupied by a barrier, the agent remains where it is and receives a reward of -1.0…” c.f. Figure 4.4. The examiner notes that McCallum’s “agent” teaches “a robot” and, as shown in at least figure 4.4, that robot is located in an environment modeled as a grid including a plurality of passable spaces (e.g. the white spaces) and a plurality of impassable spaces (e.g. black spaces, barriers).
The further notes section 6.4.1, c.f. Figure 6.2 and section 7.4.2 c.f. Figure 7.2 which disclose similar robotic environments. 
The examiner notes that any or all of at least the cited portions above teach “the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces”.).

With respect to Claim 12, the combination of Givan and McCallum teach wherein the plurality of states are estimated (As an initial matter, the examiner notes, by definition, when a Markov Decision Process (MDP) is a partially observable Markov decision process (POMDP), as it appears the instant claims are drawn towards, the state are necessarily estimates. That is, at least one of the defining features of a POMDP is that because the process is only partially observable, the states cannot be “truly” calculated, rather they are estimated. Thus, the simply disclosure of a POMDP teaches “wherein the plurality of states are estimated.”
However, for purposes of compact prosecution, see McCallum Pg. 31 section entitled “Partially Observable Markov Decision Processes”. “For each state there is a vector observation probabilities…while in state sj. For each state-action pair there is a vector of transition probabilities; the notation Pr (sk| si, aj) signifies the probability that executing action aj from state si will result in state sk. The agent’s belief about the state of the world is maintained in a vector of its state occupation probabilities…To calculate the state occupation probabilities at time t+1 the agent uses Bayes’ rule…In a partially observable environment, immediate observations may not provide enough information for the agent to uniquely identify the current world state….” The examiner notes that calculating a state occupation probability or the observation probability, which signifies the probability of the agent being in a particular state if it takes a particular action teaches “wherein the plurality of states are estimated”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the plurality of states as taught by Givan modified with the estimation of the states as taught by McCallum because using state estimations would enable the system to uncover hidden states and perform selective perception, this in turn would allow POMDPs to be solved faster (McCallum Pg. 6). 
With respect to Claim 17, the combination of Givan and McCallum teaches wherein the at least one processor device is further configured to execute program code stored in the memory device to generate a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states in the state partitioning candidate (McCallum Pg. 52-53. “Now the agent has all the information necessary to assign return values to specific transitions. The agent considers the value of return[t] at each time step and includes this value in the statistics for each transition in proportion to the transition occupation probability at the previous time step…trans.sum is the sum…[u]sing the count, sum, and sum of squares the agent can obtain upper and lower bounds of the return value confidence intervals for each transition.” The examiner notes that, under the BRI of Claim 8, summing the transition by using of “trans.sum” teaches “generating, by the at least one processor device, a state transition matrix for the state partitioning candidate by summing up a probability of transitions of all of the states of the state partitioning candidate”.).
With respect to Claim 19, the combination of Givan and McCallum teach the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces (McCallum Pg. 53 section 4.5 “UDM [utile distinction memories] has been demonstrated working in a maze task where perception is defined by immediately adjacent barriers…The agent [e.g. robot] moves about a discrete grid by executing the actions for moving north, east, south, and west. Whever the agent attempts to move into a grid occupied by a barrier, the agent remains where it is and receives a reward of -1.0…” c.f. Figure 4.4. The examiner notes that McCallum’s “agent” teaches “a robot” and, as shown in at least figure 4.4, that robot is located in an environment modeled as a grid including a plurality of passable spaces (e.g. the white spaces) and a plurality of impassable spaces (e.g. black spaces, barriers).
The further notes section 6.4.1, c.f. Figure 6.2 and section 7.4.2 c.f. Figure 7.2 which disclose similar robotic environments. 
The examiner notes that any or all of at least the cited portions above teach “the merge result is used to enable reduction of a number of states corresponding to a robot located in an environment modeled as a grid including a plurality of passable spaces and a plurality of impassable spaces”.).

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Givan, Robert et al. (“Equivalence notions and model minimization in Markov decision processes”, NPL 2003, hereinafter “Givan”) in view of Wang et al. (“Time-Dependent Infinite POMDPs for Planning Real-World Multimodal Interactions” NPL 2015).
With respect to Claim 3, Givan renders obvious all of the limitations of Claim 1. 
Givan, however, does not appear to explicitly disclose: 
Wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method. 
Wang, however, teaches wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method (Wang Pg. 5 Section 2.3 ““Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the hidden state sequence, transition probabilities, and observation parameters…” The examiner notes that the use of at least a Gibbs sampler (e.g. a modified direct assignment Rao-Blackwellized, a blocked Gibbs sampler, etc.) teaches “wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method.”
That is, a Gibbs sampler, by definition is a Markov Chain Monte Carlo method.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the emission distribution (e.g. observation model) as taught by Givan modified with the sampling of the observations (e.g. emission) as taught by Wang because this would provide more consistent states resulting in a more accurate model (Wang Pg. 7 See Fig. 1 and Section 3.1).

With respect to Claim 13, the combination of Givan and Wang teaches wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method (Wang Pg. 5 Section 2.3 ““Similar to [7], the inference procedure of the proposed sticky iPOMDP can be carried out based on either a modified direct assignment Rao-Blackwellized Gibbs sampler [20] or a blocked Gibbs sampler [11] that takes the advantage of the forward-backward algorithm for HMM to jointly sample the hidden state sequence, transition probabilities, and observation parameters…” The examiner notes that the use of at least a Gibbs sampler (e.g. a modified direct assignment Rao-Blackwellized, a blocked Gibbs sampler, etc.) teaches “wherein samples from the emission distribution associated with the POMDP model are obtained by employing a Markov Chain Monte Carlo (MCMC) method.”
That is, a Gibbs sampler, by definition is a Markov Chain Monte Carlo method.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126